EXHIBIT 10.7
Stock Purchase Agreement


 
STOCK PURCHASE AGREEMENT




STOCK PURCHASE AGREEMENT, dated as of August 11, 2006 (this “Agreement”), by and
among SMI Products, Inc., a Nevada Corporation (the “Company”), the persons
listed on Schedule A to this Agreement (each a “Seller” and collectively, the
“Sellers”) and the persons listed on Schedule B to this Agreement (each a
“Purchaser” and collectively, the “Purchasers”). The Company, each Seller and
each Purchaser are referred to herein as a “Party” and collectively, as the
“Parties”.


BACKGROUND


The Sellers are the owners of 5,551,000 shares of common stock of the Company
and collectively desire to sell the number of shares of said stock set forth
opposite their names on Schedule A (the “Seller Shares”). The Seller Shares
represent approximately 73.5% of the issued and outstanding capital stock of the
Company as of the date hereof calculated on a fully-diluted basis. Certain
Sellers are also the holders of notes payable by the Company in the principal
amount of $89,316.32 which, prior to the Closing, shall be exchanged by the
Sellers for notes convertible by their terms into the Company’s common stock
(the “Seller Notes”). The Purchasers desire to purchase all of the Seller Shares
and all of the Seller Notes by purchasing the number of Seller Shares and the
principal amount of Seller Notes set forth opposite their names on Schedule B.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Company, the Sellers and the Purchasers hereby
agree as follows:


1. Purchase and Sale.
 
Each Seller shall sell, transfer, convey and deliver unto the Purchasers the
number of Seller Shares and the principal amount of Seller Notes set forth
opposite each such Seller’s name on Schedule A to this Agreement, and each
Purchaser shall acquire and purchase from the Sellers the Seller Shares and the
principal amount of the Seller Notes set forth opposite each such Purchaser’s
name on Schedule B to this Agreement.


2. Purchase Price.
 
(a) General. The purchase price (the “Purchase Price”) for the Seller Shares and
the Seller Notes, in the aggregate, is Six Hundred Thirty-Seven Thousand Five
Hundred Dollars ($637,500) payable as specified in this Section 2, subject to
the other terms and conditions of this Agreement.
 
(b) Deposit. Concurrent with the execution of this Agreement, Purchasers shall
deposit the Purchase Price into escrow.
 

--------------------------------------------------------------------------------


 
(c) Payment at Closing. At the Closing, the Purchasers shall pay to the Sellers
Six Hundred Thirty-Seven Thousand Five Hundred Dollars ($637,500), which shall
be payable in the amounts set forth in Schedule A and allocated among the
Sellers, as set forth in a funds flow memorandum to be delivered by the Sellers
to the Escrow Agent at the Closing. The total monies payable to Sellers are
subject to certain adjustments, as set forth in sub-paragraph (d) below. 
 
(d) Adjustment for Outstanding Assets and Liabilities. The aggregate Purchase
Price shall be increased by the amount of any cash or cash equivalents on the
Company’s balance sheet as of the Closing Date and reduced by the amount of any
outstanding liabilities on the Company’s balance sheet (other than the Seller
Notes) as of the Closing Date.
 
(e) Finder’s Fee. At the Closing, the Purchasers and Sellers shall each pay
their respective portion (50%) of the Finder’s Fee referenced in Section 9
below. The $12,500 payable by Sellers shall be deducted from the $637,500 and
paid out of the escrow by the Escrow Agent.
 
3. The Closing.
 
(a) General. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by exchange of documents among the Parties by fax or
courier, as appropriate, following the satisfaction or waiver of all conditions
to the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) not later than August 31, 2006 or such other
date as the Purchasers and the Sellers may mutually determine in writing (the
“Closing Date”), which date shall be not later than fifteen days following
Purchaser’s satisfactory completion of due diligence pursuant to Section 8,
below.
 
(b) Delivery of Certificates in Escrow. Concurrent with the execution of this
Agreement, each Seller shall deliver (i) certificates (the “Certificates”)
evidencing all of the Seller Shares held by such Seller and (ii) the Seller
Notes to the Washington, DC offices of Thelen Reid & Priest, LLP (“Law Firm”) on
the date hereof. The Law Firm shall hold such certificates in escrow pursuant to
the Escrow Agreement (the “Escrow Agreement”) in the form of Exhibit A being
entered into on the date hereof by the Law Firm, the Seller Representative (as
defined below) and the Purchaser Representative. Pursuant to the Escrow
Agreement, the Certificates will be held in escrow until the Closing at which
time the Law Firm shall deliver the Certificates to the Purchasers against
delivery to the Sellers of the portion of the Purchase Price that is due at
Closing.
 
(c) Deliveries at the Closing. At the Closing: (i) the Sellers shall deliver to
the Purchasers the various certificates, instruments, and documents referred to
in Section 12(a) below, (ii) the Purchasers shall deliver to the Sellers the
various certificates, instruments, and documents referred to in Section 12(b)
below, (iii) the Sellers shall deliver to the Purchasers (A) the Certificates,
endorsed in blank or accompanied by duly executed assignment documents and
including a Medallion Guarantee, including delivery by releasing the
Certificates from escrow, and (B) the Seller Notes along with a note power
transferring the Seller Notes to the Purchasers, including delivery by releasing
the Seller Notes from Escrow and (iv) the Purchasers shall deliver to the
Sellers the Purchase Price.
 
2

--------------------------------------------------------------------------------


 
4. Appointment of Seller and Purchaser Representatives.
 
(a) Appointment of Seller Representatives. The Sellers hereby irrevocably
constitute and appoint, effective as of the date hereof, James Charuk and Rocky
McNabb (together with their permitted successors, the “Seller Representative”),
as their true and lawful agent and attorney-in-fact to enter into any agreement
in connection with the transactions contemplated by this Agreement and any
transactions contemplated by the Escrow Agreement, to perform on behalf of the
Sellers any obligations or undertakings thereunder, to exercise all or any of
the powers, authority and discretion conferred on him under any such agreement,
to waive any terms and conditions of any such agreement, to give and receive
notices on their behalf and to be their exclusive representative with respect to
any matter, suit, claim, action or proceeding arising with respect to any
transaction contemplated by any such agreement and the Seller Representative
agrees to act as, and to undertake the duties and responsibilities of, such
agent and attorney-in-fact. This power of attorney is coupled with an interest
and irrevocable. The Seller Representative shall not be liable for any action
taken or not taken by him in connection with his obligations under this
Agreement as long as such actions are taken or omitted in good faith and in the
absence of willful misconduct or gross negligence. If the Seller Representative
shall be unable or unwilling to serve in such capacity, his successor shall be
named by those persons holding more than fifty percent (50%) in interest of the
Seller Shares.
 
(b) Appointment of the Purchaser Representative. The Purchasers hereby
irrevocably constitute and appoint, effective as of the date hereof,
Fountainhead Capital Partners Limited (together with its permitted successors,
the “Purchaser Representative”), as their true and lawful agent and
attorney-in-fact to enter into any agreement in connection with the transactions
contemplated by this Agreement and any transactions contemplated by the Escrow
Agreement, to perform on behalf of the Sellers any obligations or undertakings
thereunder, to exercise all or any of the powers, authority and discretion
conferred on him under any such agreement, to waive any terms and conditions of
any such agreement (other than the amount of the Purchase Price), to give and
receive notices on their behalf and to be their exclusive representative with
respect to any matter, suit, claim, action or proceeding arising with respect to
any transaction contemplated by any such agreement and the Purchaser
Representative agrees to act as, and to undertake the duties and
responsibilities of, such agent and attorney-in-fact. This power of attorney is
coupled with an interest and irrevocable. The Purchaser Representative shall not
be liable for any action taken or not taken by it in connection with his
obligations under this Agreement as long as such actions are taken or omitted in
good faith and in the absence of willful misconduct or gross negligence. If the
Purchaser Representative shall be unable or unwilling to serve in such capacity,
its successor shall be named by those persons agreeing to acquire more than
fifty percent (50%) in interest of the Seller Shares pursuant to this Agreement.
 
3

--------------------------------------------------------------------------------


 
5. Representations and Warranties of the Sellers.
 
 
Each Seller jointly and severally represents and warrants to the Purchasers that
the statements contained in this Section 5 are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Section 5).
 
(a) Each Seller has the power and authority to execute, deliver and perform such
Seller’s obligations under this Agreement and to sell, assign, transfer and
deliver to the Purchasers the Seller Shares as contemplated hereby. No permit,
consent, approval or authorization of, or declaration, filing or registration
with any governmental or regulatory authority or consent of any third party is
required in connection with the execution and delivery any Seller of this
Agreement and the consummation of the transactions contemplated hereby.
 
(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Sellers will violate or result in a breach of any term
or provision of any agreement to which any Seller is bound or is a party, or be
in conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of any Seller under any existing agreement or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
any Seller or any properties or assets of any Seller.
 
(c) This Agreement has been duly and validly executed by each Seller, and
constitutes the valid and binding obligation of each Seller and the Company,
enforceable against each Seller and the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors' rights generally or by limitations, on the availability of
equitable remedies. The Seller Representative has been duly appointed herein by
the Sellers and has complete authority to act on behalf of the Sellers in
matters relating to this Agreement and the transactions contemplated hereby
 
(d) The Seller Shares are owned beneficially and of record by each Seller in the
amounts specified on Schedule A and are validly issued and outstanding, fully
paid for and non-assessable with no personal liability attaching to the
ownership thereof. The Seller Notes specified on Schedule A represent amounts
due by the Company to the holders thereof. Each Seller owns the number of Seller
Shares and the principal amount of Seller Notes set forth opposite such Seller’s
name on Schedule A free and clear of all liens, charges, security interests,
encumbrances, claims of others, options, warrants, purchase rights, contracts,
commitments, equities or other claims or demands of any kind (collectively,
“Liens”), and upon delivery of the Seller Shares and Seller Notes to the
Purchasers, the Purchasers will acquire good, valid and marketable title thereto
free and clear of all Liens. No Seller is a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than pursuant to this Agreement). No Seller is a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of the Company.
 
4

--------------------------------------------------------------------------------


 
(e) At least 526,000 shares of the Seller Shares have been held by
non-affiliates of the Company for at least two years and are eligible for sale
under Rule 144(k).
 
6. Representations and Warranties of the Company.
 
(a) The Company is a corporation in good standing duly incorporated in the State
of Nevada. The Company is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required. The Company has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. The Company has
no subsidiaries and does not control any other subsidiaries, directly or
indirectly, or have any direct or indirect equity participation in any other
entity.
 
(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Company will violate or result in a breach of any term
or provision of any agreement to which the Company is bound or is a party, or
the Company’s Certificate of Incorporation or By-Laws, or be in conflict with or
constitute a default under, or cause the acceleration of the maturity of any
obligation of the Company under any existing agreement or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets.
 
(c) This Agreement has been duly and validly executed by the Company and
constitutes the valid and binding obligation of the Company, enforceable against
it in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally or by
limitations, on the availability of equitable remedies.
 
(d) The Company’s authorized capital stock, as of the date of this Agreement and
as of the Closing, consists of 100,000,000 shares of Common Stock, $0.001 par
value per share, of which 7,551,000 shares are issued and outstanding. The
Company has not reserved any shares of its Common Stock for issuance upon the
exercise of options, warrants or any other securities that are exercisable or
exchangeable for, or convertible into, Common Stock. All of the issued and
outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security. There are no agreements relating to the voting, purchase or sale of
capital stock (i) between or among the Company and any of its stockholders, (ii)
between or among any Seller and any third party, or (iii) to the best knowledge
of the Sellers between or among any of the Company’s stockholders. The Company
is not a party to any agreement granting any stockholder of the Company the
right to cause the Company to register shares of the capital stock of the
Company held by such stockholder under the Securities Act. The stockholder list
provided to the Purchasers is a current shareholder list generated by its
transfer agent, and such list accurately reflects all of the issued and
outstanding shares of the Company’s Common Stock.
 
5

--------------------------------------------------------------------------------


 
(e) The Company does not have any restrictions in place relative to its ability
to implement any reverse split of its common stock
 
(f) As of the date hereof the Company has total Liabilities of no more than
$15,000, not including the Seller Notes, which Liabilities will be paid off at
or prior to the Closing and shall in no event become the Liability of the
Purchasers or remain the Liabilities of the Company following the Closing.
 
(g) There is no legal, administrative, investigatory, regulatory or similar
action, suit, claim or proceeding which is pending or, to any Seller’s
knowledge, threatened against the Company.
 
(h) The Company has, to the best of its information and belief, 4 market makers
for its common shares and such market makers have obtained all permits and made
all filings necessary in order for such market makers to continue as market
makers of the Company.
 
(i) During the period from its inception through March 31, 2006, the Company has
filed or furnished (i) all reports, schedules, forms, statements, prospectuses
and other documents required to be filed with, or furnished to, the Securities
and Exchange Commission (the “SEC”) by the Company (all such documents, as
amended or supplemented, are referred to collectively as, the “Company SEC
Documents”) and (ii) all certifications and statements required by (x) Rule
13a-14 or 15d-14 under the Exchange Act, or (y) 18 U.S.C. Sec.1350 (Section 906
of the Sarbanes-Oxley act of 2002) with respect to any applicable Company SEC
Document (collectively, the “SOX Certifications”). The Company has made
available to the Purchasers all SOX Certifications and comment letters received
by the Company from the staff of the SEC and all responses to such comment
letters by or on behalf of the Company. Through September 30, 2003, the Company
complied in all respects with its SEC filing obligations under the Exchange Act
and the Securities Act.  Each of the audited financial statements and related
schedules and notes thereto and unaudited interim financial statements of the
Company (collectively, the “Company Financial Statements”) contained in the
Company SEC Documents (or incorporated therein by reference) were prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis (“GAAP”) (except in the case of interim unaudited
financial statements) except as noted therein, and fairly present in all
respects the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations, cash flows and changes in stockholders’ equity for the periods then
ended, subject (in the case of interim unaudited financial statements) to normal
year-end audit adjustments (the effect of which will not, individually or in the
aggregate, be adverse) and, such financial statements complied as to form as of
their respective dates in all respects with applicable rules and regulations of
the SEC. The financial statements referred to herein reflect the consistent
application of such accounting principles throughout the periods involved,
except as disclosed in the notes to such financial statements. No financial
statements of any Person not already included in such financial statements are
required by GAAP to be included in the consolidated financial statements of the
Company.  As of their respective dates, each the Company SEC Document was
prepared in accordance with and complied with the requirements of the Securities
Act or the Exchange Act, as applicable, and the rules and regulations
thereunder, and the Company SEC Documents (including all financial statements
included therein and all exhibits and schedules thereto and all documents
incorporated by reference therein) did not, as of the date of effectiveness in
the case of a registration statement, the date of mailing in the case of a proxy
or information statement and the date of filing in the case of other the Company
SEC Documents, contain any untrue statement of a fact or omit to state a fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
Neither the Company nor, to the Company’s knowledge, any of its officers has
received notice from the SEC or any other governmental authority questioning or
challenging the accuracy, completeness, content, form or manner of filing or
furnishing of the SOX Certifications.
 
6

--------------------------------------------------------------------------------


 
(j) The Company has properly filed all federal, state and local tax returns and
has paid all taxes, assessments and penalties due and payable. All such tax
returns were complete and correct in all respects as filed, and no claims have
been assessed with respect to such returns. There are no present, pending, or
threatened audit, investigations, assessments or disputes as to taxes of any
nature payable by the Company or any of its subsidiaries, nor any tax liens
whether existing or inchoate on any of the assets of the Company or any of its
subsidiaries, except for current year taxes not presently due and payable. No
IRS or foreign, state, county or local tax audit is currently in progress.
Neither the Company nor any of its subsidiaries has waived the expiration of the
statute of limitations with respect to any taxes. There are no outstanding
requests by the Company or any of its Subsidiaries for any extension of time
within which to file any tax return or to pay taxes shown to be due on any tax
return.
 
(k) The Company does not have any ongoing operations and does not employ any
employees and does not maintain any employee benefit or stock option plans.
 
(l) Since March 31, 2006, there has not been any event or condition of any
character which has adversely affected, or may be expected to adversely affect,
the Company’s business or prospects, including, but not limited to any adverse
change in the condition, assets, liabilities (existing or contingent) or
business of the Company from that shown in the financial statements of the
Company included in its quarterly report on Form 10-QSB filed for the quarter
ended March 31, 2006.
 
(m) The Company has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of all governmental authorities, and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against the Company alleging any
failure so to comply. To the knowledge of any Seller, neither the Company, nor
any officer, director, employee, consultant or agent of the Company has made,
directly or indirectly, any payment or promise to pay, or gift or promise to
give or authorized such a promise or gift, of any money or anything of value,
directly or indirectly, to any governmental official, customer or supplier for
the purpose of influencing any official act or decision of such official,
customer or supplier or inducing him, her or it to use his, her or its influence
to affect any act or decision of a governmental authority or customer, under
circumstances which could subject the Company or any officers, directors,
employees or consultants of the Company to administrative or criminal penalties
or sanctions.
 
7

--------------------------------------------------------------------------------


 
(n) No representation or warranty by the Company in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement contains or will contain any untrue statement of material fact, or
omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.
 
(o) All the capital stock of the Company that was registered pursuant to the
registration on Form SB-2 filed by the Company with the SEC on July 31, 2001
were sold and there are no unsold shares remaining from that registration.


7. Representations and Warranties of the Purchasers.
 
Each Purchaser represents and warrants to the Sellers as follows:


(a) Each Purchaser has full power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby. This Agreement constitutes a
valid and binding obligation of each Purchaser enforceable in accordance with
its terms, except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforceability of creditor's rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby, nor compliance by any Purchaser with any
of the provisions hereof will: violate, or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of Purchaser under any
of the terms, conditions or provisions of any material note, bond, indenture,
mortgage, deed or trust, license, lease, agreement or other instrument or
obligation to which he is a party or by which he or any of his properties or
assets may be bound or affected, except for such violations, conflicts, breaches
or defaults as do not have, in the aggregate, any material adverse effect; or
violate any material order, writ, injunction, decree, statute, rule or
regulation applicable to Purchaser or any of its properties or assets, except
for such violations which do not have, in the aggregate, any material adverse
effect.
 
(c) Each Purchaser is acquiring the Seller Shares and Seller Notes for its own
account for investment and not for the account of any other person and not with
a view to or for distribution, assignment or resale in connection with any
distribution within the meaning of the Securities Act. Each Purchaser agrees not
to sell or otherwise transfer the Seller Shares unless they are registered under
the Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available. Each Purchaser has knowledge
and experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Seller Shares and Seller Notes.
 
8

--------------------------------------------------------------------------------


 
(d) No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party is required in connection with the execution and delivery by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby.
 
8. Due Diligence.
 
Prior to the Closing, the Purchasers will conduct a due diligence investigation
relative to the Company and the representations, warranties and covenants of the
Sellers and the Company. Sellers and the Company agree to provide the Purchasers
and its agents and representatives with any and all due diligence documents
reasonably requested, including but not limited to financial statements and
evidence of the Company’s good standing in all jurisdictions where it is
authorized to do business. Purchaser shall have the right, in its sole
discretion, to terminate this Purchase Agreement at any time prior to the
Closing, without any liability therefor, should it determine that any
representation, warranty or covenant of any Seller or the Company is untrue,
misleading or cannot be verified through the due diligence process or if the
Purchasers determine, in their sole discretion that the Company is unsuitable
for use as a vehicle for a reverse acquisition transaction.


9. Brokers and Finders.
 
Other than Jeff Nunez, who is entitled to payment of $25,000.00 upon Closing,
payable equally ($12,500.00 each) by Purchaser Representative and Seller
Representative, there are no other finders and no parties shall be responsible
for the payment of any finders’ fees other than as specifically set forth
herein. Other than the foregoing, neither any Seller nor the Company, nor any of
their respective directors, officers or agents on their behalf, have incurred
any obligation or liability, contingent or otherwise, for brokerage or finders’
fees or agents’ commissions or financial advisory services or other similar
payment in connection with this Agreement.
 
10. Pre-Closing Covenants.
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
(a) General. Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 12 below).
 
(b) Form 8-K Filing; Notices and Consents. Concurrent with the Closing of this
Agreement, the Company shall cause a Form 8-K to be filed with the U.S.
Securities and Exchange Commission with respect to its having entered into a
material definitive agreement. The Seller Representative will cause the Company
to give any notices to third parties, and will cause the Company to use its best
efforts to obtain any third party consents, that the Purchaser Representative
may reasonably request. Each of the Parties will (and the Sellers will cause the
Company to) give any notices to, make any filings with, and use its best efforts
to obtain any authorizations, consents, and approvals of governmental
authorities necessary in order to consummate the transactions contemplated
hereby. The parties acknowledge that SEC Rule 14f-1 under the Securities
Exchange Act requires that an information statement containing certain specified
disclosures be filed with the Securities and Exchange Commission and mailed to
the Company’s shareholders at least 10 days before any person designated by the
Purchasers can become a director of the Company. The Purchasers and the Sellers
agree to cooperate fully with the Company in the preparation and filing of such
information statement and to provide all information therefor respectively
needed from them in a timely manner, so as not to cause undue delay in the
filing of the information statement or any amendment thereto. Otherwise, neither
the Company nor any Seller is aware of any third party consent nor other filing
or notice to third parties that is necessary in respect of this Agreement.
 
9

--------------------------------------------------------------------------------


 
(c) Operation of Business. The Seller will not cause or permit the Company to
engage in any practice, take any action, or enter into any transaction except
for ministerial matters necessary to maintain the Company in good standing and
to arrange for the filing of all necessary reports required under the Securities
Exchange Act to make the Company a reporting company. Without limiting the
generality of the foregoing, the Sellers will not cause or permit the Company to
(i) declare, set aside, or pay any dividend or make any distribution with
respect to its capital stock or redeem, purchase, or otherwise acquire any of
its capital stock except as otherwise expressly specified herein, (ii) issue,
sell, or otherwise dispose of any of its capital stock, or grant any options,
warrants, preemptive or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any of its capital stock, (iii) make any
capital expenditures, loans, or incur any other obligations or liabilities, (iv)
enter into any agreements involving expenditures individually, or in the
aggregate, of more than $1,000 (other than agreements for professional services
which will be paid in full at or prior to the Closing), (v) enter into any
agreement or incur any other commitment or (vi) otherwise engage in any
practice, take any action, or enter into any transaction that is inconsistent
with the transactions contemplated hereby.
 
(d) Preservation of Business. The Sellers will cause the Company to keep its
business and properties substantially intact.
 
(e) Notice of Developments. The Sellers will give prompt written notice to the
Purchaser Representative of any material adverse development causing a breach of
any of the representations and warranties in Section 5 above. No disclosure by
any Party pursuant to this Section 10, however, shall be deemed to amend or
supplement the disclosures contained in the Schedules hereto or to prevent or
cure any misrepresentation, breach of warranty, or breach of covenant.
 
10

--------------------------------------------------------------------------------


 
(f) Exclusivity. During the pendency of this Agreement, none of the Sellers or
the Company shall, directly or indirectly, (i) solicit, initiate, or encourage
the submission of any proposal or offer from any person relating to the
acquisition of the Seller Shares, Seller Notes or any capital stock or other
voting securities, or any assets (including any acquisition structured as a
merger, consolidation, or share exchange) of the Company or (ii) participate in
any discussions or negotiations regarding, furnish any information with respect
to, assist or participate in, or facilitate in any other manner any effort or
attempt by any person to do or seek any of the foregoing. None of the Sellers
will vote the shares of the Company’s Common Stock held by them in favor of any
such acquisition structured as a merger, consolidation, or share exchange. The
Sellers shall notify the Purchaser immediately if any person makes any proposal,
offer, inquiry, or contact with respect to any of the foregoing.
 
11. Post-Closing Covenants.  The Parties agree as follows with respect to the
period following the Closing.
 
 
(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 13
below). The Sellers acknowledge and agree that from and after the Closing the
Purchasers will be entitled to possession of all documents, books, records
(including tax records), agreements, and financial data of any sort relating to
the Company.
 
(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, the other Party will cooperate with him or it and his or
its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Section 13 below).
 
(c) Reverse Merger Transaction. The Purchasers shall not vote for or otherwise
cause the Company to enter into any “reverse merger” transaction with a target
private company unless the same is done concurrent with a the target company
completing a capital raise of at least $5.0 million at not less than a valuation
of $2.00 per share.
 
11

--------------------------------------------------------------------------------


 
12. Conditions to Obligation to Close.
 
(a) Conditions to Obligation of the Purchaser.
 
The obligation of the Purchasers to consummate the transactions to be performed
by the Purchasers in connection with the Closing are subject to satisfaction of
the following conditions:
 
(i) the representations and warranties set forth in Sections 5 and 6 above shall
be true and correct in all material respects at and as of the Closing Date;
 
(ii) the Sellers shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing;
 
(iii) the Company shall have procured all of the third party consents required
in order to effect the Closing;
 
(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Purchasers to own
the Seller Shares, Seller Notes and to control the Company, or (D) affect
adversely the right of the Company to own its assets and to operate its
businesses (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);
 
(v) the Sellers shall have delivered to the Purchasers a certificate to the
effect that (A) each of the conditions specified above in Section 12(a)(i)-(iv)
is satisfied in all respects, and (B) as of the Closing, the Company has no
Liabilities;
 
(vi) The Purchasers shall have received an opinion of counsel customary for
transactions of this type that covers, among other things, that the Seller
Shares were validly issued, are fully paid and non-assessable and were issued in
compliance with all laws, including, without limitation, applicable federal and
state securities law, that the Seller Notes are duly enforceable obligations of
the Company and will continue to be so enforceable after being transferred to
the Purchasers at the Closing, and that the transactions contemplated hereby are
being effected in compliance with state and federal securities laws;
 
(vii) the Purchasers shall have received the resignations, effective as of the
tenth (10th) day following the filing by the Company of a Schedule 14f-1
information statement with the Securities and Exchange Commission, of each
director of the Company and the Purchasers shall have received the resignations,
effective as of the Closing, of each officer of the Company. The designees
specified by the Purchasers shall have been appointed as officers of the Company
and any designees of the Purchasers who may be lawfully appointed to the Board
of Directors of the Company as of the Company shall have been appointed;
 
12

--------------------------------------------------------------------------------


 
(viii) there shall not have been any occurrence, event, incident, action,
failure to act, or transaction since March 31, 2006 which has had or is
reasonably likely to cause a material adverse effect on the business, assets,
properties, financial condition, results of operations or prospects of the
Company;
 
(ix) the Purchasers shall have completed their business, accounting and legal
due diligence review of the Company, and the results thereof shall be
satisfactory to the Purchasers;
 
(x) the Purchasers shall have received such pay-off letters and releases
relating to Liabilities as they shall have requested and such pay-off letters
shall be in form and substance satisfactory to the Purchasers;
 
(xi) the Purchasers shall have conducted UCC, judgment lien and tax lien
searches with respect to the Company, the results of which indicate no liens on
the assets of the Company;
 
(xii) the Company shall have delivered its Certificate of Incorporation and
bylaws, both as amended to the Closing Date, certified by the Secretary of the
Company, resolutions adopted by the Board of Directors of the Company
authorizing this Agreement and the transactions contemplated hereby and the
Company shall have delivered to the Purchasers the Company’s original minute
book and corporate seal and all other original corporate documents and
agreements;
 
(xiii) the Company shall deliver to the Purchasers a Certificate of Good
Standing in respect of the Company issued by the Nevada Secretary of State dated
no earlier than 5 days prior to the closing.
 
(xiv) the Company shall have maintained at and immediately after the Closing its
status as a company whose Common Stock is quoted on the OTB Bulletin Board; and
 
(xv) all actions to be taken by the Seller in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the
Purchasers.
 
(xvi) At the Closing, there shall be no more than 200,000 shares of the Company
issued and outstanding other than the Seller Shares on a pro-forma basis
following the effective date of the reverse split described in Section
12(a)(xviii), below.
 
(xvii) Prior to the Closing, the Company shall cause to be prepared the
Company’s unaudited financial statements for the period ended June 30, 2006 and
shall have filed with the U.S. Securities and Exchange Commission prior to the
Closing the Company’s Form 10-QSB for the period ended June 30, 2006. The costs
of such audit and preparation and filing of the Form 10-QSB shall be at the sole
expense of the Company. James Charuk shall remain an officer of the Company
until the Form 10-QSB has been completed and filed with the U.S. Securities and
Exchange Commission. James Charuk agrees to execute the Form 10-QSB on behalf of
the Company, together with all SOX certifications required to be submitted
therewith and any management representation letters required in connection with
the review thereof by the Company’s auditors.
 
13

--------------------------------------------------------------------------------


 
(xviii) A majority of the shareholders of the Company shall have approved a
reverse split of the Company’s common shares such that the total number of the
Company’s common shares outstanding other than the Seller Shares (on a pro-forma
basis) does not exceed 200,000 shares and the Company shall have filed with the
U.S. Securities and Exchange Commission a Preliminary Information Statement with
respect to such action. At the sole option of the Purchasers, they may elect to
permit the purchase of the Seller Shares and Seller Notes to close prior to the
filing by the Company of a Definitive Information Statement with respect to such
action, the mailing of the Definitive Information Statement to the Company’s
shareholders and the passage of the required time before such action is
effective.
 
The Purchasers may waive any condition specified in this Section 12(a) at or
prior to the Closing in writing executed by the Purchasers.


(b) Conditions to Obligation of the Seller.
 
The obligations of the Sellers to consummate the transactions to be performed by
it in connection with the Closing are subject to satisfaction of the following
conditions:
 
(i) the representations and warranties set forth in Section 7 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(ii) the Purchasers shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(iii) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
(iv) the Purchasers shall have delivered to the Sellers a certificate to the
effect that each of the conditions specified above in Section 12(b)(i)-(iii) is
satisfied in all respects;
 
(v) The holders of the Seller Notes shall have converted the loans they have
made to the Company in the approximate amount of $89,316.32 into convertible
notes which by their terms may be converted into a number of shares of the
Company’s common stock, to be designated by the Purchasers.
 
14

--------------------------------------------------------------------------------


 
(vi) all actions to be taken by the Purchasers in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Sellers.
 
The Sellers may waive any condition specified in this Section 12(b) at or prior
to the Closing in writing executed by the Seller.
 
13. Remedies for Breaches of This Agreement.
 
(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties shall survive the Closing hereunder (even if a Party
knew or had reason to know of any misrepresentation or breach of warranty by
another Party at the time of Closing) and continue in full force and effect for
a period of twenty four (24) months thereafter.
 
(b) Indemnification Provisions for Benefit of the Purchasers.
 
(i) In the event any Seller breaches (or in the event any third party alleges
facts that, if true, would mean any Seller has breached) any of its
representations, warranties, and covenants contained herein, and, if there is an
applicable survival period pursuant to Section 13(a) above, provided that the
Purchasers make a written claim for indemnification against the Sellers within
such survival period, then the Sellers shall jointly and severally indemnify the
Purchasers from and against the entirety of any Adverse Consequences the
Purchasers may suffer through and after the date of the claim for
indemnification (including any Adverse Consequences the Purchasers may suffer
after the end of any applicable survival period) resulting from, arising out of,
relating to, in the nature of, or caused by the breach (or the alleged breach).
For purposes of this Agreement, “Adverse Consequences” means all actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement, Liabilities, obligations, taxes,
Liens, losses, lost value, expenses, and fees, including court costs and
attorneys' fees and expenses.
 
(ii) The Sellers shall indemnify the Purchasers from and against the entirety of
any Adverse Consequences the Purchasers may suffer resulting from, arising out
of, relating to, in the nature of, or caused by any Liability of the Company
(whether or not accrued or otherwise disclosed) (x) for any taxes of the Company
with respect to any tax year or portion thereof ending on or before the Closing
Date (or for any Tax year beginning before and ending after the Closing Date to
the extent allocable to the portion of such period beginning before and ending
on the Closing Date) and (y) for the unpaid taxes of any Person (other than the
Company) under Section 1.1502-6 of the Regulations adopted under the Code (or
any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.
 
15

--------------------------------------------------------------------------------


 
(iii) The Seller shall indemnify the Purchasers from and against the entirety of
any Liabilities arising out of the ownership of the Shares or operation of the
Company prior to the Closing.
 
(iv) The Seller shall indemnify the Purchasers from and against the entirety of
any Adverse Consequences the Purchasers may suffer resulting from, arising out
of, relating to, in the nature of, or caused by any indebtedness or other
Liabilities of the Company existing as of the Closing Date.
 
(c) Indemnification Provisions for Benefit of the Seller. In the event the
Purchasers breach (or in the event any third party alleges facts that, if true,
would mean the Purchasers has breached) any of its representations, warranties,
and covenants contained herein, and, if there is an applicable survival period
pursuant to Section 13(a) above, provided that the Seller makes a written claim
for indemnification against the Purchasers within such survival period, then the
Purchasers shall indemnify the Seller from and against the entirety of any
Adverse Consequences the Seller may suffer through and after the date of the
claim for indemnification (including any Adverse Consequences the Seller may
suffer after the end of any applicable survival period) resulting from, arising
out of, relating to, in the nature of, or caused by the breach (or the alleged
breach).
 
(d) Matters Involving Third Parties.
 
(i) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 13, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.
 
(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 10 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, and (E) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.
 
16

--------------------------------------------------------------------------------


 
(iii) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 13(d)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).
 
(iv) In the event any of the conditions in Section 13(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 13.
 
(v) Other Indemnification Provisions. The Seller hereby indemnifies the Company
against any and all claims that may be filed by a current or former officer,
director or employee of the Seller by reason of the fact that such person was a
director, officer, employee, or agent of the Company or was serving the Company
at the request of the Seller or the Company as a partner, trustee, director,
officer, employee, or agent of another entity, whether such claim is for accrued
salary, compensation, indemnification, judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses, or otherwise and whether
such claim is pursuant to any statute, charter document, bylaw, agreement, or
otherwise) with respect to any action, suit, proceeding, complaint, claim, or
demand brought against the Company (whether such action, suit, proceeding,
complaint, claim, or demand is pursuant to an agreement, applicable law, or
otherwise).
 
14. Termination.
 
(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:
 
(b) the Purchasers and the Seller may terminate this Agreement by mutual written
agreement at any time prior to the Closing;
 
17

--------------------------------------------------------------------------------


 
(c) the Purchasers may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing if (A) the aggregate of the Company’s
Liabilities (other than the Seller Notes) is equal to, or exceeds $1,000; (B) in
the event the Seller has breached any material representation, warranty, or
covenant contained in this Agreement in any material respect and the Purchasers
has notified the Seller of the breach, and the breach has continued without cure
for a period of 2 days after the notice of breach; (C) if the Closing shall not
have occurred on or before August 31, 2006 by reason of the failure of any
condition precedent under Section 12(a) hereof (unless the failure results
primarily from the Purchasers themselves breaching any representation, warranty,
or covenant contained in this Agreement) or (D) the Purchasers determine, in
their sole discretion, that the Company is unsuitable for use as a vehicle for a
reverse acquisition transaction; and
 
(d) the Sellers may terminate this Agreement by giving written notice to the
Purchasers at any time prior to the Closing (A) in the event the Purchasers has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, the Sellers have notified the Purchasers of
the breach, and the breach has continued without cure for a period of 2 days
after the notice of breach or (B) if the Closing shall not have occurred on or
before August 31, 2006, by reason of the failure of any condition precedent
under Section 12(b) hereof (unless the failure results primarily from the
Sellers themselves breaching any representation, warranty, or covenant contained
in this Agreement).
 
(e) Effect of Termination. The Seller shall in no event be permitted to
terminate this Agreement unless prior to or accompanying any notice of
termination delivered hereunder the Sellers (i) have delivered to the Purchasers
the Cash Deposit and any portion of the Purchase Price theretofore paid by the
Purchasers and (ii) have notified the Law Firm in writing that any amounts held
in escrow by it may released to the Purchasers. If the Purchasers terminate this
Agreement pursuant to this Section 14, then the Sellers shall immediately pay to
the Purchasers any portion of the Purchase Price theretofore paid by the
Purchasers and the Sellers shall immediately notify the Law Firm in writing that
any amounts held in escrow by it may released to the Purchasers. Except as
aforesaid, if this Agreement terminates pursuant to this Section 14, all rights
and obligations of the Parties hereunder shall terminate without any Liability
of any Party to any other Party, except for any Liability of a Party that is
then in breach.
 
(f) Limitation on Damages. In the event that the transaction would have closed
but for the breach of this Agreement by the other party or the other party’s
refusal to close for any reason except those set forth herein, then the party
that breaches this Agreement or refuses to close shall reimburse the not at
fault party for its documented reasonable legal fees and related out-of-pocket
expenses it has incurred in connection with the transaction not to exceed a
maximum of $15,000.00. The parties agree that any damages payable on account of
any breach of this Agreement shall be expressly limited to such amount.
 
18

--------------------------------------------------------------------------------


 
15. Miscellaneous.
 
(a) Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.
 
(b) Confidentiality; Press Releases and Public Announcements. Except as and to
the extent required by law, no Party will disclose or use and will direct its
representatives not to disclose or use any information with respect to the
transaction which is the subject ot this Agreement, without the consent of the
other Parties. Neither the Sellers nor the Company shall issue any press release
or make any public announcement relating to the subject matter of this Agreement
without the prior written approval of the Purchasers; provided, however, that
the Company may make any public disclosure it believes in good faith is required
by applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the Sellers and the Company will use
their best efforts to advise the other Parties prior to making the disclosure).
 
(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
 
(d) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Purchasers and the Sellers; provided, however, that the
Purchasers may (i) assign any or all of its rights and interests hereunder to
one or more of its Affiliates, and (ii) designate one or more of its Affiliates
to perform its obligations hereunder, but no such assignment shall operate to
release Purchasers or a successor from any obligation hereunder unless and only
to the extent that Seller agrees in writing.
 
(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
 
(g) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(h) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
19

--------------------------------------------------------------------------------


 
If to the Seller (or the Company prior to the Closing):
 
Rocky McNabb
10684 East Fanfol Lane
Scottsdale, AZ 85258
(480) 314-5651
Fax (480) 314-9037
 
If to the Purchasers:


Fountainhead Capital Partners Limited
c/o Robert L. B. Diener
122 Ocean Park Blvd.
Suite 307
Santa Monica, CA 90405
(310) 396-1691
Fax (310) 362-8887


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.


(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchasers
and the Sellers or their respective representatives. No waiver by any Party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
20

--------------------------------------------------------------------------------


 
(l) Expenses. Each of the Parties and the Company will bear his or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby. The Sellers agree that
the Company has not borne or will not bear any of the Sellers’ costs and
expenses (including any of their legal fees and expenses) in connection with
this Agreement or any of the transactions contemplated hereby. However,
Purchaser shall be solely responsible, and shall pay, all legal fees in
connection with the Escrow and Escrow Agent, but the Purchaser Representative
and Seller Representative shall each pay 50% of the costs and expenses of the
escrow, as provided in the Escrow Agreement.
 
(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchasers’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).
 
(n) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
(o) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 15(p) below), in addition
to any other remedy to which they may be entitled, at law or in equity.
 
21

--------------------------------------------------------------------------------


 
(p) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in New York County, New York, in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 15(h)
above. Nothing in this Section 15(p), however, shall affect the right of any
Party to bring any action or proceeding arising out of or relating to this
Agreement in any other court or to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.
 
(q) Seller Acknowledgements. Each of the Sellers acknowledges that he, she or
it: (i) has read the Transaction Agreements; (ii) has been represented in the
preparation, negotiation, and execution of the Transaction Documents by legal
counsel of his own choice; (iii)  understands the terms and consequences of the
Transaction Documents; (iv) is fully aware of the legal and binding effect of
the Transaction Documents; and (v) understands that the Law Firm of Michael J.
Morrison is acting as counsel to the Company in connection with the transactions
contemplated by the Transaction Documents and that the law firm of Thelen Reid &
Priest LLP is acting as counsel to the Purchasers in connection with the
transactions contemplated by the Transaction Documents, and that neither firm is
acting as counsel for any of the Sellers.
 


[signature pages follow]
 
22

--------------------------------------------------------------------------------




[Seller Signature Page]


IN WITNESS WHEREOF, each of the undersigned Sellers has duly executed this
Agreement the date first above written.
 

 
JAMES CHARUK


/s/ James M. Charuk                                
James M. Charuk


 
TODD D. MCNABB
 
/s/ Todd D. McNabb                               
Todd D. McNabb




GORDON F. MCNABB


/s/ Gordon F. McNabb                             
Gordon F. McNabb




LIESSA M. MCNABB


/s/ Liessa M. McNabb                             
Liessa M. McNabb




HOPE MCNABB


/s/ Hope McNabb                                      
Hope McNabb


 
 
 

--------------------------------------------------------------------------------

 
 

 
DARWIN FORER


/s/ Darwin Forer                                        
Darwin Forer




ROBERT E. JEFFERY


/s/ Robert E. Jeffery                                 
Robert E. Jeffery




LYONS HAMILTON (in trust)


By: /s/Donald A. Lyons                          
Donald A. Lyons
Partner




ARMOR CAPITAL FUND


By: /s/ Tibor Gajdics                                
Tibor Gajdics
President



 
 

--------------------------------------------------------------------------------

 

[Purchaser Signature Page]


IN WITNESS WHEREOF, each of the undersigned Purchasers has duly executed this
Agreement the date first above written.
 

 
FOUNTAINHEAD CAPITAL PARTNERS LIMITED


By: /s/ Gisele Le Miere                                   
Gisele Le Miere
Director
 
By: /s/ Eileen O’Shea                                       
Eileen O’Shea
Director


 
 
 

--------------------------------------------------------------------------------

 

[Company Signature Page]


IN WITNESS WHEREOF, the Company has duly executed this Agreement the date first
above written.
 

 
SMI PRODUCTS, INC.


By: /s/ James Charuk                                  
Name: James Charuk
Title: President

 
 
 

--------------------------------------------------------------------------------

 

[Signature Page for Seller Representative and Purchaser Representative]


IN WITNESS WHEREOF, each of the undersigned representatives has duly executed
this Agreement with respect to the obligations set forth in Section 4 of this
Agreement only as of the date first above written.
 
 

 
SELLER REPRESENTATIVE:
 
/s/ James Charuk                                       
James Charuk




/s/ Rocky McNabb                                    
Rocky McNabb




PURCHASER REPRESENTATIVE:


FOUNTAINHEAD CAPITAL PARTNERS LIMITED


By: /s/ Gisele Le Miere                               
Gisele Le Miere
Director
 
By: /s/ Eileen O’Shea                                 
Eileen O’Shea
Director


 
 
 

--------------------------------------------------------------------------------

 

[Signature Page for Principal Executive Officer of the Company]


IN WITNESS WHEREOF, the undersigned being the Principal Executive Officer of the
Company has duly executed this Agreement as of the date first above written.
 

 
PRINCIPAL EXECUTIVE OFFICER:




/s/ James Charuk                              
James Charuk
Executing this Agreement in his individual capacity
in order to induce the Purchasers to enter into this
Agreement




--------------------------------------------------------------------------------



SCHEDULE A


SELLERS




NAME OF SELLER
 
NUMBER OF
SELLER SHARES
 
PRINCIPAL AMOUNT
OF SELLER NOTES
         
James M. Charuk
 
5,000,000
 
$15,422.73
Gordon F. McNabb
 
151,000
 
--
Todd D. McNabb
 
248,000
 
--
Lyons Hamilton In Trust
 
152,000
 
--
Liessa M. McNabb
 
--
 
$17,300
Robert E. Jeffery
 
--
 
$11,000
Armor Capital Partners Inc.
 
--
 
$30,593.59
Hope McNabb
 
--
 
$5,000
Darwin Forer
 
--
 
$10,000






--------------------------------------------------------------------------------


 
SCHEDULE B


PURCHASERS




NAME AND ADDRESS OF PURCHASER
 
NUMBER OF SELLER
SHARES
 
PRINCIPAL AMOUNT OF
SELLER NOTES
         
Fountainhead Capital Partners Limited
c/o Robert L. B. Diener
122 Ocean Park Blvd.
Suite 307
Santa Monica, CA 90405
 
5,551,000
 
$89,316.32






--------------------------------------------------------------------------------

